EXHIBIT 10.9
AMENDMENT NO. 1 TO STOCKHOLDERS AGREEMENT
This Amendment No. 1 to Stockholders Agreement (this “Amendment”) is effective
as of January 31, 2006 (the “Effective Date”), by and among AMH Holdings II,
Inc., a Delaware corporation (the “Company”) and each of the stockholders of the
Company parties to the Stockholders Agreement, dated as of December 22, 2004
(the “Stockholders Agreement”).
W I T N E S S E T H:
WHEREAS, upon the terms and subject to the conditions contained in this
Amendment, and in accordance with Section 6.14 of the Stockholders Agreement,
the signatories hereto, including the Company, the Investcorp Investors, the
Harvest Funds and a majority in interests of the Requisite Disinterested
Holders, desire to amend the Stockholders Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in this Amendment, the parties hereto hereby agree as follows:
1. Certain Definitions.
All capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings assigned to them in the Stockholders Agreement, as
amended by this Amendment.
2. Amendments.
The Stockholders Agreement is hereby amended as follows:
2.1. Recitals. The fourth “WHEREAS” clause of the Stockholders Agreement is
amended by deleting such clause in its entirety and replacing such clause with
the following three “WHEREAS” clauses:
“WHEREAS, (i) the Company has adopted a Stock Option Plan (as defined below) and
(ii) Holdings has in place its AMH Holdings, Inc. 2002 Stock Option Plan (the
“Holdings Plan”), in each case for certain members of management and key
employees of the Company and its subsidiaries;
WHEREAS, pursuant to an Agreement, dated as of December 22, 2004, among the
Company and each holder of options granted pursuant to the Holdings Plan (such
options “Holdings Plan Options”; and each holder thereof, a “Holdings Plan
Option Holder”), each Holdings Plan Option Holder has agreed, upon any exercise
of his or her Holdings Plan Options: (i) to accept from the Company, in lieu of
the shares of Holdings common stock otherwise issuable thereupon, an equivalent
number of shares of Class B non-voting common stock of the Company and (ii) that
the issuance of such Class B non-voting common stock of the Company shall be
conditioned upon the execution and delivery by such Holdings Plan Option Holder
of a joinder agreement pursuant to which such Holdings Plan Option Holder
becomes party to, and agrees to be bound by all of the provisions of, the
Stockholders Agreement;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, pursuant to the Stock Option Plan and the Holdings Plan, any Equity
Securities issuable upon the exercise of the Stock Options (as defined below)
shall be subject to, and have the benefit of, the terms of this Agreement to the
extent expressly provided for herein;”.
2.2. Section 1.1 (Certain Definitions). Section 1.1 of the Stockholders
Agreement is amended by amending the definition of “Existing Investors,” in its
entirety to read as follows:
““Existing Investors” shall mean, at any time, (i) the Harvest Funds, (ii) the
Financial Investors, (iii) the Executives, (iv) solely for purposes of clause
(ii) of Section 4.7(d) hereof and, for the avoidance of doubt, not for purposes
of any other provision of this Agreement, each Holdings Plan Option Holder, in
each case from and after the time he or she shall have exercised all or any
portion his or her Holdings Plan Options, but only with respect to Holdings Plan
Options exercised at such time, and (v) each of the respective Permitted
Transferees of any of the Persons named in the foregoing clauses (i) — (iv), in
each case who hold Equity Securities of the Company as of such time.”.
2.3. Section 4.7(d)(ii) (Recapitalizations). Clause (ii) of Section 4.7(d) of
the Stockholders Agreement is hereby amended by deleting such clause in its
entirety and adding the following clause (ii) in lieu thereof:
“(ii) Second, to the extent the Recap Event Amount exceeds the amount to be paid
pursuant to clause (i) above, the Company shall repurchase from the Existing
Investors Equity Securities (and, to the extent the Board approves (by Special
Board Approval) their repurchase in connection with such Recap Event, Options or
Stock Options then held by the Existing Investors) at the Per Share Price (net
of the exercise price for any such Options or Stock Options), pro rata, in
proportion to the Equity Securities (including any such Options or Stock Options
participating in such Recap Event upon Special Board Approval) owned or held by
such Existing Investors, provided that the aggregate amount paid pursuant to
this clause shall not exceed the Target Amount (which amount shall be reduced by
all amounts paid to the Existing Investors pursuant to this clause (ii) upon
repurchase of Equity Securities in connection with prior Recap Events),
provided, that in the case of an Investcorp Recap Event, each Existing Investor
shall be entitled to elect not to sell all or any of its shares otherwise
subject to repurchase under this clause and under clause (iii) below; and”.
3. General Matters.
3.1. Effectiveness of this Amendment. This Amendment shall become effective as
of the Effective Date, During all such times that this Amendment is in effect,
if any terms or purposes of this Amendment are inconsistent or conflict with the
terms of the Stockholders Agreement existing prior to the effectiveness of this
Amendment, then the inconsistent or conflicting terms or purposes of this
Amendment shall govern.

 

-2-



--------------------------------------------------------------------------------



 



3.2. Further Assurances. Each of the parties hereto shall duly execute and
deliver, or cause to be executed and delivered, such further instruments and
perform or cause to be performed such further acts as may be necessary or proper
to carry out the provisions and purposes of this Amendment.
3.3. Amendment of Other Documents. All other documents or instruments pertaining
to the Stockholders Agreement are hereby modified and amended to the extent
necessary to conform them to, or to cause them to accurately reflect, the
modifications to the terms of the Stockholders Agreement, as modified by this
Amendment.
3.4. Ratification. Except as provided in this Amendment, the Stockholders
Agreement shall remain in full force and effect and, as amended hereby, the
Stockholders Agreement is in all respects ratified and confirmed.
3.5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York except for its conflicts of
law rules.
3.6. Entire Agreement. This Amendment constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof and supercedes all prior agreements and understandings, commitments,
inducements or conditions with respect thereto, whether express or implied, oral
or written.
3.7. Counterparts. This Amendment may be executed in the original or via
facsimile in any number of counterparts, each of which shall be effective only
upon delivery and thereafter shall be deemed to be an original, and all of which
shall be taken to be one and the same instrument with the same effect as if each
of the parties hereto had signed the same signature page.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES APPEAR ON FOLLOWING PAGE]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the Effective Date.

                  AMH HOLDINGS II, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
               
AMH HOLDINGS, INC., for purposes of Section 7.1 only
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
APOLLO INVESTMENT CORPORATION,
for purposes of Section 4.2 only
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 

-4-



--------------------------------------------------------------------------------



 



                  HARVEST PARTNERS III, L.P.    
 
           
 
  By:   Harvest Associates III, LLC,
its general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HARVEST PARTNERS III, GbR    
 
           
 
  By:   Harvest Associates III, LLC,
its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HARVEST PARTNERS IV, L.P.    
 
           
 
  By:   Harvest Associates IV, LLC,
its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HARVEST PARTNERS IV GmbH & Co. KG    
 
           
 
  By:   Harvest Associates IV, LLC,
its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 

-5-



--------------------------------------------------------------------------------



 



                 
INVESTCORP 2005 AMH HOLDINGS II PORTFOLIO LIMITED PARTNERSHIP
   
 
           
 
  By:  Investcorp Investment Holdings Limited    
 
           
 
    By:       
 
     
 
Name:    
 
      Title:   Director    
 
                INVESTCORP COINVESTMENT PARTNERS I, L.P.    
 
           
 
  By:  Investcorp Coinvestment Manager LLC    
 
           
 
  By:  Investcorp International Inc.    
 
           
 
    By:       
 
           
 
      Name: James O. Egan    
 
      Title:   Vice President    
 
                INVESTCORP COINVESTMENT PARTNERS II, L.P.    
 
           
 
  By:  Investcorp Coinvestment Manager LLC    
 
           
 
  By:  Investcorp International Inc.    
 
           
 
    By:       
 
           
 
      Name: James O. Egan    
 
      Title:   Vice President    
 
                AM EQUITY LIMITED    
 
           
 
  By:         
 
         
 
    Name: Martonmere Services Ltd.    
 
    Title:   Director    
 
                AM INVESTMENTS LIMITED    
 
           
 
  By:         
 
         
 
    Name: Martonmere Services Ltd.    
 
    Title:   Director    
 
                ASSOCIATED EQUITY LIMITED    
 
           
 
  By:         
 
         
 
    Name: Martonmere Services Ltd.    
 
    Title:   Director    
 
                ASSOCIATED INVESTMENTS LIMITED    
 
           
 
  By:         
 
         
 
    Name: Martonmere Services Ltd.    
 
    Title:   Director    

 

-6-



--------------------------------------------------------------------------------



 



                  BANCBOSTON CAPITAL INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                PRIVATE EQUITY PORTFOLIO FUND II, LLC    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                GE CAPITAL EQUITY CAPITAL GROUP, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                OLD HICKORY FUND I, LLC    
 
           
 
  By:   PPM America, Inc.,
its manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                PPM AMERICA PRIVATE EQUITY FUND L.P.    
 
           
 
  By:   PPM America Capital Partners, LLC,
its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 

-7-



--------------------------------------------------------------------------------



 



                  ABBOTT CAPITAL PRIVATE EQUITY FUND III, L.P.    
 
           
 
  By:   Abbott Capital Private Equity Partners III,
L.P., its general partner    
 
           
 
  By:   Abbott Capital Management, L.L.C.
its general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                BNY PARTNERS FUND L.L.C.    
 
           
 
  By:   BNY Private Investment Management, Inc.,
Member Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                NEW YORK LIFE CAPITAL PARTNERS II L.P.    
 
           
 
  By:   NYLCAP Manager LLC, its Investment Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                THE BOARD OF TRUSTEES OF THE TEXAS GROWTH FUND II, AS TRUSTEE
FOR THE TEXAS GROWTH FUND II — 1998 TRUST    
 
           
 
  By:   TGF II Management, L.P., as Executive Director    
 
           
 
  By:   TGF Management Corp., as General Partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 

-8-



--------------------------------------------------------------------------------



 



                  WESTON PRESIDIO CAPITAL III, L.P.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                WESTON PRESIDIO CAPITAL IV, L.P.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WPC ENTREPRENEUR FUND, L.P.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WPC ENTREPRENEUR FUND II, L.P.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                LIBERTY MUTUAL INSURANCE COMPANY    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                NATIONAL CITY EQUITY PARTNERS, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 

-9-



--------------------------------------------------------------------------------



 



                  GREAT LAKES CAPITAL INVESTMENTS IV, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                3755428 CANADA INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 

-10-



--------------------------------------------------------------------------------



 



         
 
 
 
MICHAEL CAPORALE, JR.    
 
       
 
 
 
KENNETH L. BLOOM    
 
       
 
 
 
D. KEITH LAVANWAY    

 

-11-